DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to RCE filed on 11/19/20.
Claims 35-50 were previously withdrawn.
Claims 1, 15, 25, 29, 52 have been amended and are hereby entered. 
Claims 1-34 and 51-52 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-34 and 51-52 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claim(s) recite(s) subject matter within a statutory category as a machine (claims 1-14, 25-28, and 51-52 are directed to a “wearable system” and “wearable device”) and a process (claims 15-24 and 29-34 are directed to a method for managing medical information). (Step 1: Yes)  
These limitations of Claim 1 as drafted, under the broadest reasonable interpretation, includes methods of organizing human activity but for recitation of generic computer components.  That is, other than reciting steps as performed by the generic computer detect an initiation condition based at least partly on first data acquired by the one or more environmental sensors in the context of this claim encompasses an individual determining when an initiation condition has occurred based on data acquired via sensor.  Similarly, but for recitation of “via the one or more environmental sensors”, the limitation of document at least a portion of a medical interaction between the user of the head-mounted display and the patient via the one or more environmental sensors in response to the detection of the initiation condition, wherein the portion of the medical interaction comprises second data acquired by the one or more environmental sensors, as drafted, is a process that, under its broadest reasonable interpretation, in the context of this claim encompasses an individual documenting a medical interaction between two individuals in response to detection of a particular condition comprised of data acquired from the sensors.  Similarly, the limitation analyze the second data to extract relevant medical information related to the medical interaction with the patient based on contextual information as drafted, is a process that, under its broadest reasonable interpretation, in the context of this claim encompasses an individual analyzing a particular set of data and extracting relevant medical information related to the medical interaction between the healthcare provider and patient. 
Claim 15 contains the same or substantially similar limitations as Claim 1, and the discussion with respect to Claim 1 is equally applicable to Claim 15. 
If a claim limitation, under its broadest reasonable interpretation, covers methods of organizing human activities, then it falls within the “Methods of Organizing Human Activities” grouping of abstract ideas. The aforementioned abstract ideas fall into the “Methods of Organizing Human Activity” grouping, as they are directed to managing personal behavior or relationships or interactions between people (including social activities, teaching, and following (Step 2A Prong 1: Yes)
Dependent claims 2-14, 16-24, 51-52 inherit the limitations that recite an abstract idea due to their dependency on Claim 1 and Claim 15, respectively, under Step 2A – Prong 1. Given the broadest reasonable interpretation of the dependent claims, these claims recite further limitations which further narrow or define the abstract idea embodied in the claims, and are also directed towards the abstract idea of organizing human activity or the abstract idea of mental processes through the use of generic computer components. For example, Claims 3 and 16 recite the limitation of determining an audio stream spoken by the patient, convert an audio stream to text, and parse the text to identify phrases describing the patient’s medical condition/history, which involves an individual listening to a patient and determining that the patient is speaking, typing out the words spoken (audio stream) by the patient, and analyzing the text into parts (parsing) to identifying phrases describing the patient’s medical condition. Claims 4 and 17 recite the limitations of verifying the patient’s identity based on data acquired and updating a medical record stored in the database with the relevant medical information captured during the interaction, which involves an individual determining the identity of a patient by looking at acquired data, and inputting the relevant medical information into a healthcare database to update a medical record.  Claim 5 and 18 recite the limitations of detecting a triggering event for sharing healthcare information and determining an access privilege, which involve an individual observing and thinking about when a triggering event occurs, and making a decision about access privilege. Claim 51 recites the limitations of detecting a termination condition and terminating documentation of the conversation based on the detected termination condition, which involves an individual listening to a conversation and documenting or 
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of a hardware processor in communication with the display and the one or more environmental sensors, and programed to… initiate storage of the relevant medical information and the world map to a healthcare database system and allow a second user to access the relevant medical information and the world map from the healthcare database amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification [0177], see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of one or more environmental sensors configured to obtain data associated with the user’s environment; monitor a user’s environment based at least partly on first data acquired by the one or more environmental sensors and access a world map comprising information associated with the user’s physical location amounts to mere data gathering; recitation of store, in the world map, location and depth information associated with one or more physical objects or virtual objects displayed on the head mounted display in a user’s environment during the medical interaction amounts to insignificant application, see MPEP 2106.05(g))
generally link the abstract idea to a particular technological environment or field of use (such as a head-mounted display comprising a display configured to present virtual content to a user; wherein depth information comprises information for simulating three-dimensional imagery associated with the one or more physical or virtual objects using multiple depth planes; extraction and storage of relevant medical information in a medical database, see MPEP 2106.05(h))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 3-6, 9, 11, 16-18, 51-52, additional limitations which amount to invoking computers as a tool to perform the abstract idea, claims 3,4, 8, 10, 20, 22 additional limitations which add insignificant extra-solution activity to the abstract idea which amounts to mere data gathering, claims 7, 12, 14, 19, 23, 24 additional limitations which generally link the abstract idea to a particular technological environment or field of use).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application. (Step 2A Prong 2: No)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as a hardware processor in communication with the display and the one or more environmental sensors; initiate storage of the relevant medical information and the world map to a healthcare database system; allow a second user to access the relevant medical information and the world map from the healthcare database system, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); access a world map comprising information associated with the user’s physical location; store, in the world Versata Dev. Group, MPEP 2106.05(d)(II)(iv)).
Also as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a head-mounted display (HMD) comprising a display configured to present virtual content to a user and one or more environmental sensors configured to obtain data associated with the user’s environment were considered generally linking and extra-solution activity, respectively. This has been re-evaluated under the “significantly more” analysis and determined to be well-understood, routine, conventional activity in the field. As evidenced by the prior art of record, use of HMD configured to present virtual content to a user and one or more environmental sensors configured to obtain data associated with the user’s environment are well-understood, routine, and conventional elements in the field of computerized healthcare (see Balram reference at Para. [0007], [0034], [0045], Fig. 2 (HMD delivering virtual content) and Balram at Para. [0034], [0045], [0056] (environmental sensors); see Ballard reference at Para. [0042]/Fig 12; [0083], [0094] (HMD delivering virtual content) and Ballard at [0072], [0208]). Well-understood, routine, conventional activity cannot provide an inventive concept (“significantly more”). As such the claim is not patent eligible. 
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 4 and 5, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, detecting a triggering event for sharing healthcare information with a second wearable system, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); updating a Alice Corp., MPEP 2106.05(d)(II)(iii); updating a medical record stored in the healthcare database with medical information captured from the interaction between the patient and user, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation. (Step 2B: No)
These limitations of Claim 25 as drafted, under the broadest reasonable interpretation, includes methods of organizing human activity but for recitation of generic computer components.  That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from being methods of organizing human activity.  For example, but for the “a hardware processor programmed to” language, the limitation monitor objects in a user’s environment via data received from the outward-facing imaging system in the context of this claim, under the broadest reasonable interpretation, involves an individual using data received from an imaging system to monitor objects.  Similarly, the limitation determine objects in the user’s field of view as perceived through the head-mounted display, under its broadest reasonable interpretation in the context of this claim, involves an individual determining objects in a field of view as seen through a head-mounted display.  The limitation detect a triggering event for a sharing session with a second wearable device, wherein the triggering event comprises verbal statements indicative of a patient’s health condition,
Claim 29 contains the same or substantially similar limitations as Claim 25, and the discussion with respect to Claim 25 is equally applicable to Claim 29. 
If a claim limitation, under its broadest reasonable interpretation, covers methods of organizing human activities, then it falls within the “Methods of Organizing Human Activities” grouping of abstract ideas. The aforementioned abstract ideas fall into the “Methods of Organizing Human Activity” grouping, as they are directed to managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions), which may encompass activity between a person and a computer. In the instant claims, the abstract idea is directed to an individual interacting with a computer to observe and detect a particular initiation condition based on acquired data. See MPEP 2106.04(a)(2).  Accordingly, the claim recites an abstract idea. (Step 2A Prong 1: Yes)
Dependent claims 26-28 and 30-34 inherit the limitations that recite an abstract idea due to their dependency on Claim 25 and Claim 29, respectively, under Step 2A – Prong 1. Given the broadest reasonable interpretation of the dependent claims, these claims recite further limitations which further narrow or define the abstract idea embodied in the claims, and are also directed towards the abstract idea of organizing human activity. Claims 28 and 32 recite the limitation of documenting the interaction between the user and the patient, identifying relevant medical information from the interaction, and updating a medical record of the patient with the relevant medical information, which could be performed by an individual but for recitation of “hardware processor is further programmed to” language. Claim 33 recites the limitations of verifying an access privilege and sharing a portion of information when access privilege is sufficient, which could be performed by an individual interacting with a computer to verify an access privilege and grant access permission accordingly.  
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of a hardware processor programmed to… communicate the first information to the second wearable device amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification [0430], see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of an outward facing imaging system configured to image an environment of a user; access a world map comprising information associated with the user’s physical location, the information comprising information for simulating three-dimensional imagery with one or more physical or virtual objects using multiple depth planes; receive virtual content from the second wearable device wherein the virtual content comprises second information associated with a second physical object which is outside of the user’s field of view; amounts to mere data gathering; recitation of present the virtual content received from the second wearable device to the user via the head-mounted display amounts to insignificant application, see MPEP 2106.05(g))
generally link the abstract idea to a particular technological environment or field of use (such as recitation of a head-mounted display configured to present virtual content to the user; wherein the sharing session comprises sharing at least first information associated with the world map and a first physical object in the user’s field of view with a second wearable device, wherein the first information is outside of a field of view of the second wearable device, see MPEP 2106.05(h))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 26, 28, 30, 32 and 33, additional limitations which amount to invoking computers as a tool to perform the abstract idea, claims 28, 31 and 32, additional limitations which add insignificant extra-solution activity to the abstract idea which amounts to mere data gathering, claims 27, 34, additional limitations which generally link the abstract idea to a particular technological environment or field of use).  Looking at the limitations as an ordered combination adds nothing that is not already present (Step 2A Prong 2: No)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception and add insignificant extra-solution activity to the abstract idea.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as communicate first information to the second wearable device; receive virtual content from the second wearable device wherein the virtual content comprises second information associated with a second physical object which is outside of the user’s field of view; present the virtual content received from the second wearable device to the user via the head-mounted display, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); access a world map comprising information associated with the user’s physical location…; e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv);).
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 28 and 32, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, updating a medical record of a patient with relevant medical information, e.g., electronic Alice Corp., MPEP 2106.05(d)(II)(iii); updating a medical record of a patient with relevant medical information, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)).  
Also as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a head-mounted display (HMD) configured to present virtual content to a user and an outward-facing imaging system configured to image an environment of a user were considered generally linking and extra-solution activity, respectively. This has been re-evaluated under the “significantly more” analysis and determined to be well-understood, routine, conventional activity in the field. As evidenced by the prior art of record, use of HMD configured to present virtual content to a user and one or more environmental sensors configured to obtain data associated with the user’s environment are well-understood, routine, and conventional elements in the field of computerized healthcare (see Balram reference at Para. [0007], [0034], [0045], Fig. 2 (HMD delivering virtual content) and Balram at Para. [0051] (outward-facing imaging system); see Ballard reference at Para. [0042]/Fig 12; [0083], [0094] (HMD delivering virtual content) and Ballard at [0081] (outward-facing imaging system). Well-understood, routine, conventional activity cannot provide an inventive concept (“significantly more”). As such the claim is not patent eligible. 
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation. (Step 2B: No)
Dependent claims 2-14, 16-24, 26-28, 30-34, 51-52 when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore 
For the reasons stated, Claims 1-34 and 51-52 fail the Subject Matter Eligibility Test and are consequently rejected under 35 U.S.C. 101. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-5, 8, 10-18, 20, 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Balram et. al. (US Publication 20150088546A1) in view of Abovitz et al (US Publication 20150016777A1), further in view of Marks (US Publication 20120038637A1).

Regarding Claim 1, Balram discloses A wearable system for managing medical information, the wearable system comprising (Abstract discloses “a wearable human interface module having an image delivery and display mechanism for presenting information overlaid upon a wide field of view, a computing and communication module adapted to send and receive information to and from the human interface module; and a backend service server coupled for processing medical data”: a head-mounted display (HMD) (See Figure 2; [0045] discloses “In this embodiment, the wearable human interface module 102 has the form of eyeglasses”) comprising a display configured to present virtual content to a user ([0045] discloses the image delivery and display mechanism 302 may include a substrate 202 (e.g., a lens, or diffractive elements) and a projection system (not shown—See description of 302 below) for projecting information onto the substrate 202; [0085] discloses “Examples of the presentation of information related to a particular customer by the human interface module 102 transparently overlaid upon a field of view are described in more detail below in FIGS. 15A-15E”, see also Figs 15A-15E); one or more environmental sensors configured to obtain data associated with the user’s environment ([0034] discloses “The human interface module 102 also includes the ability to capture images, sound and various other information using different sensors”; see also [0054] for disclosure of microphone (audio sensor) that captures “audio signals in the environment in which the human interface module 102 is used”); a hardware processor in communication with the display and the one or more environmental sensors ([0050] “The processor 306 is coupled to the bus 320 for communication with the other components”; [0051] “The camera 308 (e.g. an environmental sensor) is capable of capturing images and providing those images to the processor 306 and the storage memory 312 so that the human interface module 102 can sense and recognize gestures...”; [0047] discloses “the image delivery and display mechanism 302 is coupled to the bus 320 and cooperates with the processor 306 and the CCM interface unit 316 to produce images for presentation”) and programmed to:
monitor the user’s environment via the one or more environmental sensors ([0054] discloses a microphone (e.g. sensor) that captures “audio signals in the environment in which the human interface module 102 is used”; detect an initiation condition based at least partly on first data acquired by the one or more environmental sensors ([0099] discloses “the human interface module 102 …  projects a call out 1508 onto the substrate 202… the call out 1508 is a triangle above the head of the identified customer… once a customer has been identified, projects the call out 1508 to indicate which customer the teller or medical personnel wearing the human interface module 102 should approach and with which begin to interact”; customer identification (described in [0082-0083] is the initiation condition); document at least a portion of a medical interaction between the user of the head-mounted display and the  patient via the one or more environmental sensors ([0082] “The method 900 begins with the user (e.g., teller or medical personnel) wearing 902 the human interface module 102”; - medical personnel is user wearing the apparatus); [0114] “One particular advantage of using the mobile information gateway device 130 in the medical and healthcare environment is the ability to provide instant documentation. For example, all the information captured by the human interface module 102 of the mobile information gateway device 130 can be transferred and stored on the backend service server 108…This is particularly advantageous for storing records of how surgical procedures were performed, audio notes, and a complete record of the patient encounter”) in response to the detection of the initiation condition ([0110] discloses “the human interface module 102 may also include inputs to receive signals from various medical tools and devices so that the mobile information gateway device 130 captures other information wherein the portion of the interaction comprises second data acquired by the one or more environmental sensors ([0116] discloses “Furthermore triage questions can be presented on the mobile information Gateway device 130, and the answers to those questions can be recorded, converted to text, and compared to lists of symptoms or conditions associated with different medical conditions” (e.g. second data acquired by sensor)); analyze the second data to extract relevant medical information related to the medical interaction with the patient based on contextual information ([0115] “a method 1300 for using the mobile information gateway system 100 in a medical or healthcare context will be described…the method 1300 continues by analyzing 1302 the captured information and identifying 1302 the medical situation. Based on the information captured by the human interface module 102, the backend services server 108 processes that information to identify the medical situation… the patient may be at a doctor's office merely for a standard annual physical…the information presented on the mobile information gateway device 130 are the vital signs for the patient. For example, vital signs may be presented in a dashboard that includes the current vital signs as well as historical levels for the vital signs retrieved from the patient's records. In some embodiments, the mobile information gateway device 130 may capture additional information such as spectral images that can be used to determine the vital signs of the user. The additional information captured may be analyzed for a contemporaneous measurement of a particular vital sign and then that measurement may be presented to the medical personnel on the mobile information gateway device 130); and initiate storage of the relevant medical information to a healthcare database system ([0114] discloses “One particular advantage of using the mobile information gateway device 130 in the medical and healthcare environment is the ability to provide instant documentation. For example, all the information captured by the human interface module 102 of the mobile information gateway device 130 can be transferred and stored on the backend service server 108”; [0114] further discloses “storing records of how surgical procedures were 
	Balram does not explicitly disclose the following, but Abovitz, which is directed to a method and system for facilitating interactive virtual or augmented reality environments for multiple users, which may be used in the healthcare field, does teach the following: 
access a world map comprising information associated with the user’s physical location ([0017] “a method of rendering virtual content to a user is disclosed. The method comprises detecting a location of a user, retrieving a set of data associated with a part of a virtual world model that corresponds to the detected location of the user, wherein the virtual world model comprises data associated with a set of map points of the real world”)
store, in the world map, location and depth information associated with one or more physical objects or virtual objects displayed on the head mounted display in a user’s environment ([0259] “Thus the cloud computing resource may be configured to segment 3-D points and images, thus factoring permanent (i.e., generally not moving) objects from movable ones, and this may affect where the associated data is to remain, where it is to be processed, remove processing burden from the wearable/local system for certain data that is pertinent to more permanent objects, allow one-time processing of a location which then may be shared with limitless other users, allow multiple sources of data to simultaneously build a database of fixed and movable objects in a particular physical location, and segment objects from the background to create object-specific fiducials and texture maps”; [0269] “ a set of points collects from user device 208 may be collected in the passable world model 202. Various object recognizers 210 may crawl through the passable world model 202 to recognize objects, tag images, etc., and attach semantic information to the objects, as will be described in further detail below. The passable world model 202 may use the database 206 to build its knowledge of the world, attach semantic information, and store data associated with the passable world”; [0299] “In order to create a complete virtual world that maybe reliably passed between various  during the medical interaction ([0686] “FIG. 68C shows a post-operative meeting or debriefing between the surgeon and patient. During the post-operative meeting, the surgeon is able to describe how the surgery went using a cross section of virtual anatomy or virtual 3D anatomical model of the patient's actual anatomy. The AR system allows the patient's spouse to join the meeting virtually while at work. Again, the AR system may render a light field which allows the surgeon, patient and spouse to inspect the virtual 3D anatomical model of the patient's actual anatomy from a desired angle or orientation”)
allow a second user to access the relevant medical information and the
world map from the healthcare database system ([0557] “The passable world model, discussed above, allows multiple users to access the virtual world stored on a cloud server and essentially pass on a piece of their world to other users…The passable world model may enable the first user to pass on a piece of the passable world that constitutes the current physical surroundings of the first user to the second user”; [0685] illustrates a specific medical example of a second user (medical student) accessing relevant medical information: “As illustrated in FIG. 68B, the surgeon is able to reference the pre-mapped 3D anatomy (e.g., heart) during the procedure. Being able to reference the anatomy in real time, may for example, improve placement accuracy of a valve repair. Outward pointed cameras capture image information from the procedure, allowing a medical student to observe virtually via the AR system from her remote classroom.”
	Balram teaches a system that involves using a head-mounted display to present content to a user, environmental sensors to obtain data associated with the user’s environment, a processor that monitors the user’s environment, detects an initiation condition, documents at 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the teachings of Balram with the teachings of Abovitz, to access a world map (virtual world) associated with a user’s location, allow storage in this world map of information associated with physical/virtual objects displayed in the user’s environment, and allowing a second user to access the stored information, with the motivations of obtaining information associated with a physical environment of a first user, transmitting a virtual world model associated with the physical environment of the first user to a second user located in a different location and displaying to the second user, a virtual copy of the physical environment of the first user (Abovitz [0025]); to use previously captured images and data stored on the cloud to render the passable world (e.g., world map) associated with a user’s position (Abovitz [0274]); to obtain geometric and semantic information to share a particular scene to other users and recreate the scene for other users in a different location (Abovitz [0296]).  
Balram does not explicitly disclose, but Abovitz further teaches: 
initiate storage of the world map to a healthcare database system ([0369] “the AR system takes visual/audio/sensory data and converts it into map data to construct a virtual world or map of a virtual world that is stored in the cloud, the AR system is thus able to understand a location, orientation, placement and configuration of physical objects and can accordingly place virtual content in relation to the physical world”) 

Balram/Abovitz do not explicitly disclose the following, but Marks, which is directed to providing a 3D interactive environment using a depth sensing device, does teach the following: 
wherein depth information comprises information for simulating three-dimensional imagery associated with the one or more physical or virtual objects using multiple depth planes: and ([0046] “Referring back to FIG. 2, depth values are obtained for each pixel comprising the scene, in operation 208. In addition to two-dimensional data capture, a depth camera also captures depth values for the scene. As discussed above, the depth camera captures the x and y components of a scene using RGB values for each pixel in the scene. However, the depth camera also captures the z-components of the scene, which represent the depth values for the scene”; [0047] “Thus, in operation 208, a z-value is captured for each pixel of the scene. Each z-value represents a distance from the camera to a particular object in the scene corresponding to the related pixel. For example, FIG. 5 illustrates z-values for the exemplary scene of FIG. 4, in accordance with an embodiment of the present invention. The z-values are included for the user 302, however, in the example of FIG. 5 the maximum depth range plane 158 has been defined just behind the user 302”; [0048] “using the three-
Balram/Abovitz teach a system that involves using a head-mounted display to present content to a user, environmental sensors to obtain data associated with the user’s environment, a processor that monitors the user’s environment, detects an initiation condition, documents at least a portion of a medical interaction between the user of the head-mounted display and a patient, analyzes the data to extract relevant information, accessing a world map comprising information associated with a user’s physical location, storing in the world map location and depth information associated with physical/virtual objects displayed on the head mounted display in a user’s environment during a medical interaction, initiating storage of the relevant information and world map to a healthcare database system, and allowing a second user to access relevant medical information and the world map from the healthcare database system. Balram/Abovitz do not explicitly teach that the depth information comprises information for simulating 3D imagery associated with the one or more physical or virtual objects using multiple depth planes, but Marks does teach this. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Balram/Abovitz with the teachings of Marks, to incorporate depth information comprising information for simulating 3D imagery associated with physical/virtual objects using multiple depth planes, with the motivation of using depth information to allow for realistic placement of objects within a scene (Marks [0048]); so that virtual objects can be inserted into a scene in a realistic manner (Marks [0054]) and to use depth data obtained to determine the exact position of the user (Marks [0055]).  

Regarding Claim 2, Balram/Abovitz/Marks disclose the limitations of Claim 1.  Balram further discloses the one or more environmental sensors comprise at least an outward-facing camera or a microphone ([0045] discloses “For example, it includes a processor, memory with an operating system, the ability to communicate wirelessly using both voice and data channels, a camera, a microphone, and various other sensors”). 

Regarding Claim 3, Balram/Abovitz/Marks disclose the limitations of Claim 1. Balram further discloses: determine an audio stream spoken by the patient or the user of the wearable system ([0054] discloses “The audio input device 314 may also be used for capturing voice and other sounds near the human interface module 102”; [0116] discloses “triage questions can be presented on the mobile information Gateway device 130, and the answers to those questions can be recorded”); convert the audio stream to a text ([0116] discloses “Furthermore triage questions can be presented on the mobile information Gateway device 130, and the answers to those questions can be recorded, converted to text”; and parse the text to identify phrases describing the patient’s medical condition or history ([0116] discloses “the answers to those questions can be recorded, converted to text, and compared to lists of symptoms or conditions associated with different medical conditions. Based on elimination and matches, the triage performed by the medical personnel can be augmented, verified, double checked, or otherwise enhanced”).

Regarding Claim 4, Balram/Abovitz/Marks disclose the limitations of Claim 1. Balram further discloses verify the patient’s identity based at least partly on the data acquired by the one or more environmental sensor ([0088] discloses ”the other input devices of the second human interface module 102 b may collect other information such as voice commands or information, user gestures, or selection of menus that are captured and processed. The method 1000 continues by verifying the identity and authenticating 1006 the customer”); and
update a medical record stored in the healthcare database with the relevant medical information captured from the medical interaction between the patient and the user (see [0115] for description of capturing medical information during a patient-physician encounter; “For example, the patient may be at a doctor's office merely for a standard annual physical… Additionally or alternatively, medical imagery data may be provided in block 1306 such as ultrasounds, x-ray, MRI images, etc. The method 1300 continues by storing 1308 the information that was captured by the human interface module 102 as well as the information that was sent back for presentation by the human interface module 102 at the backend service server 108 (or other location) as a record of the interaction with the patient”.

Regarding Claim 5 and Claim 18, Balram/Abovitz/Marks disclose the limitations of Claim 1 and Claim 15, respectively.  Balram further discloses Detect(ing) a triggering event for sharing healthcare information with a second wearable system ([0088] “the teller wears a first human interface module 102 ... the customer wearing a second human interface module 102 b. Further, it is assumed that the teller wearing the first human interface module 102 a has also been identified or authenticated in a process similar to that described below used to identify and authenticate the customer); [0092] “In block 1020, an analysis of the customer and information is performed. The analysis can identify the customer (identifying customer is triggering event)… The customer data is then retrieved 1022 and sent to the first human interface module 102 a of the teller and presented for use by the teller”); determine/determining an access privilege associated with the second wearable system ([0088] discloses “The method 1000 continues by verifying the identity and authenticating 1006 the customer” in which the customer and teller are both wearing human interface modules; authenticating is equivalent to determining access privilege as it must be performed before sharing of customer data can occur); and Cause/causing at least a portion of the healthcare information to be communicated to the second wearable system in response to a determination that the second wearable system has the access privilege ([0088] discloses that both teller and customer are authenticated; [0092] discloses “The customer data is then retrieved 1022 and sent to the first human interface module 102 a of the teller and presented for use by the teller”; see also Figure 10 showing authentication step appears before data is shared with teller).
For application of Balram system to healthcare information, see Balram specification [0115]: “Referring now to FIG. 13, a method 1300 for using the mobile information gateway system 100 in a medical or healthcare context will be described. The method begins with the same first three steps as has been described above with reference to FIG. 9 (Teller/customer scenario);  [0115] further discloses that “historical levels for the vital signs retrieved from the patients records” may be presented to the medical staff, e.g. healthcare information.  
Examiner notes: In the context of the Balram reference, “first” and “second” devices are reversed from the instant claim, however, the flow of the process and information is parallel to the instant claim in terms of how access is authenticated and how information is shared.  

Regarding Claim 8, Balram/Abovitz/Marks disclose the limitations of Claim 1 and Claim 5. Balram further discloses the healthcare information comprises at least a portion of a field of view (FOV) of the user ([0107] discloses “Once the information about the patient has been retrieved and provided to the human interface module 102, it can be displayed privately on the human interface module 102 to the medical staff member. In another embodiment, a person entering the medical facility is asked to wear a mobile information gateway device 130. The operations for identification, authentication and presentation of the patient information are the same as described above, except that the steps are performed by the mobile information gateway device 130 worn by the patient”); as captured by an outward-facing camera ([0051] discloses “The camera 308 may be an image capture device. The camera 308 is preferably 

Regarding Claim 10, Balram/Abovitz/Marks disclose the limitations of Claim 1. Balram further discloses the contextual information comprises at least one of a location of the user, a pose of the user, a level of access privilege of the user, a symptom or a condition of the patient in the FOV of the user ([0116] discloses “if the medical personnel is wearing the mobile information gateway device 130 including a human interface module 102, and meeting with the patient, the human interface module 102 can capture additional information about the patient, that information can be analyzed to determine a medical condition of the patient... For example, images of the patient may be captured and analyzed to determine physical signs of injury, symptoms of diseases, or other indications of other medical conditions”), or an identity of the patient in the FOV of the user.

Regarding Claim 11, Balram/Abovitz/Marks disclose the limitations of Claim 1. Balram further discloses the hardware processor is further programmed to cause the head-mounted display to present virtual content to the user ([0045] discloses “the wearable human interface module 102 has the form of eyeglasses. For example, the image delivery and display mechanism 302 may include a substrate 202 (e.g., a lens, or diffractive elements) and a projection system (not shown—See description of 302 below) for projecting information onto the substrate 202 related to the interaction with the patient”; see also Fig. 2”) related to the interaction with the patient ([0118] discloses using the system during surgery, the system “can be used to present the images captured by those medical devices onto the patient, and thereby allow the doctor to keep their focus on the patient…”).

Regarding Claim 12, Balram/Abovitz/Marks disclose the limitations of Claims 1 and 11. Balram further discloses the virtual content comprises at least one of a portion of a patient medical record ([0128] discloses “the mobile information gateway 130 may also send this information so that it may be part of a medical record presented to a physician such as by transferring the information to the backend service server 108 or directly to the information system of a medical professional) or information related to the patient’s physiological parameters received from a medical device.

Regarding Claim 13, Balram/Abovitz/Marks disclose the limitations of Claims 1 and 11. Balram further discloses the contextual information comprises information about medical instruments used during a medical procedure on a patient ([0117] discloses “the mobile information gateway device 130 can provide step by step instructions for best practice and proper performance of any medical procedure. Third, the mobile information gateway device 130 can monitor how procedures are being performed and provide immediate feedback to the medical personnel regarding performance of all required steps…identification of the proper medical tools for the situation, etc.”), and the virtual content comprises information relating to location of the medical instruments ([0118] discloses how the device “can be used to present the images captured by those medical devices onto the patient, and thereby allow the doctor to keep their focus on the patient and not have to look away to view the image on the screen of the medical imaging devices”; [0118] discloses “medical processes or equipment that would benefit” include “performing a needle biopsy of a tumor”, which would require location information of the needle (e.g. medical instrument).

Regarding Claim 14, Balram/Abovitz/Marks disclose the limitations of Claims 1 and 13. Balram further discloses the virtual content comprises an alert that a medical instrument in the FOV of the user is inappropriate or unrequested for a medical procedure ([0117] discloses “the mobile information gateway device 130 can provide warnings (e.g. alerts) about 

Regarding Claim 15, Balram/Abovitz/Marks disclose the limitations of Claim 1.  Claim 15 contains the same or substantially similar limitations as Claim 1, and the discussion above with respect to Claim 1 is equally applicable to Claim 15.  

Regarding Claim 16, Balram/Abovitz/Marks disclose the limitations of Claim 15. Balram further discloses: acquiring, via the microphone ([0054] discloses “The audio input device 314 may also be used for capturing voice and other sounds near the human interface module 102”), an audio stream spoken by the patient or the user of the wearable system ([0116] discloses “triage questions can be presented on the mobile information Gateway device 130, and the answers to those questions can be recorded”); converting the audio stream to a text ([0116] discloses “Furthermore triage questions can be presented on the mobile information Gateway device 130, and the answers to those questions can be recorded, converted to text”; and parsing the text to identify phrases describing the patient’s medical condition or history ([0116] discloses “the answers to those questions can be recorded, converted to text, and compared to lists of symptoms or conditions associated with different medical conditions. Based on elimination and matches, the triage performed by the medical personnel can be augmented, verified, double checked, or otherwise enhanced”).

Regarding Claim 17, Balram/Abovitz/Marks disclose the limitations of Claim 15. Balram further discloses verifying the patient’s identity based at least partly on the data acquired by the wearable device ([0088] discloses ”the other input devices of the second human interface module 102 b may collect other information such as voice commands or information, user gestures, or selection of menus that are captured and processed. The method 1000 continues by verifying the identity and authenticating 1006 the customer”); and updating a medical record stored in the healthcare database with the relevant medical information captured from the interaction between the patient and the HCP (see [0115] for description of capturing medical information during a patient-physician encounter; “For example, the patient may be at a doctor's office merely for a standard annual physical… Additionally or alternatively, medical imagery data may be provided in block 1306 such as ultrasounds, x-ray, MRI images, etc. The method 1300 continues by storing 1308 the information that was captured by the human interface module 102 as well as the information that was sent back for presentation by the human interface module 102 at the backend service server 108 (or other location) as a record of the interaction with the patient”).

Regarding Claim 20, Balram/Abovitz/Marks disclose the limitations of Claims 15 and 18. Balram further discloses the healthcare information comprises at least a portion of a field of view (FOV) of the user ([0107] discloses “Once the information about the patient has been retrieved and provided to the human interface module 102, it can be displayed privately on the human interface module 102 to the medical staff member. In another embodiment, a person entering the medical facility is asked to wear a mobile information gateway device 130. The operations for identification, authentication and presentation of the patient information are the same as described above, except that the steps are performed by the mobile information gateway device 130 worn by the patient”); as captured by an outward-facing camera ([0051] discloses “The camera 308 may be an image capture device. The camera 308 is preferably forward facing having a field of view similar to the user's perspective when wearing the human interface module 102 (e.g., glasses)”.

Regarding Claim 22, Balram/Abovitz/Marks disclose the limitations of Claim 15. Balram further discloses the contextual information comprises at least one of a location of the user, a pose of the user, a level of access privilege of the user, a symptom or a condition of the patient in the FOV of the user ([0116] discloses “if the medical personnel is wearing the mobile information gateway device 130 including a human interface module 102, and meeting with the patient, the human interface module 102 can capture additional information about the patient, that information can be analyzed to determine a medical condition of the patient... For example, images of the patient may be captured and analyzed to determine physical signs of injury, symptoms of diseases, or other indications of other medical conditions”), or an identity of the patient in the FOV of the user.

Regarding Claim 23, Balram/Abovitz/Marks disclose the limitations of Claim 15. Balram further discloses causing the wearable device to display, via a head-mounted display ([0047] discloses “the images are projected onto the lenses of the glasses forming the human interface module 102”), virtual content comprising at least one of a portion of a patient medical record ([0128] discloses “the mobile information gateway 130 may also send this information so that it may be part of a medical record presented to a physician such as by transferring the information to the backend service server 108 or directly to the information system of a medical professional) or information related to the patient’s physiological parameters received from a medical device.

Regarding Claim 24, Balram/Abovitz/Marks disclose the limitations of Claims 15 and 23. Balram further discloses the virtual content comprises an alert that a medical instrument in the FOV of the user is inappropriate or unrequested for a medical procedure ([0117] discloses “the mobile information gateway device 130 can provide (e.g. alerts) about drug allergies, drug interactions, and other unique characteristics about the patient…the mobile information gateway device 130 can monitor how procedures are being performed and provide immediate feedback to the medical personnel regarding performance of all required steps, identification of the proper use and order of use of drugs, identification of the proper medical tools for the situation, etc.”; since the system can identify the proper medical tools for the situation, any instruments that are inappropriate would be identified by the device.)

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Balram in view of Abovitz et al (US Publication 20150016777A1), further in view of Marks (US Publication 20120038637A1, further in view of Liu et. al (US Publication 20130174213A1).

Regarding Claim 6, Balram/Abovitz/Marks do not explicitly disclose the following, however, Liu, which is directed to a system for automatically sharing virtual objects between different mixed reality environments, does teach the hardware processor is programmed to provide an indication to the second wearable system in response to a determination that the second wearable system has insufficient access privilege ([0031] The creator of a virtual object (e.g., a person wearing an HMD associated with the generation of the virtual object) may set privacy settings or viewing permissions associated with the virtual object. The consumer of the virtual object (i.e., a second person wearing a second HMD receiving information associated with the virtual object) may filter or restrict (e.g. providing an indication) the display of the virtual object if the computing device from which the virtual object is generated does not meet certain criteria (e.g. access privilege). 
	It would have been obvious to one of ordinary skill in the art, at the effective filing date, to incorporate the teachings of Liu into the combined teachings of Balram/Abovitz/Marks, for the . 

Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Balram (US Publication US20150088546A1) in view of Abovitz et al (US Publication 20150016777A1), further in view of Marks (US Publication 20120038637A1 further in view of Grushka et al (US Patent 7395215B2). 

Regarding Claims 7 and 19, Balram/Abovitz/Marks disclose the limitations of Claim 1 and Claim 15, respectively. Balram further discloses associated with the second wearable system ([0110] discloses “a second mobile information gateway device”). 
Balram/Abovitz/Marks do not explicitly disclose the following, however, Grushka, which is directed to a portable health information package that a person can carry with him that contains all of his health data, does teach the access privilege is configured by the patient (Abstract teaches “The owner has absolute control on the availability, completeness, accuracy, integrity, privacy, confidentiality, security, backups and access to his health data that are stored on the package”). 
Balram/Abovitz/Marks teach a system that monitors a user’s environment, determines when an initiation condition has occurred to document at least a portion of a medical interaction, stores the information, and allows a second user to access it, but do not explicitly teach that the access privilege of the second wearable device is configured by the patient.  Grushka does teach this. 
Therefore, it would have been obvious at the effective filing date, to modify the combined teachings of Balram/Abovitz/Marks with the teachings of Grushka, to allow the patient to configure their access privilege settings, in order to protect privacy, confidentiality, and access control to patient information in medical records (Grushka, Col 6 Lines 30-32).  

Claims 9 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Balram (US Publication US20150088546A1) in view of Abovitz et al (US Publication 20150016777A1), further in view of Marks (US Publication 20120038637A1, further in view of Tsuda et al (US Publication 20160148052A1). 

Regarding Claim 9 and 21, Balram/Abovitz/Marks disclose the limitations of Claim 1 and Claim 15, respectively. Balram further discloses share/sharing the healthcare information with the second wearable system ([0125] discloses “the patient is wearing the mobile information gateway device 130 and it is used for communication with medical personnel at a remote location. In the second example, the medical personnel are available using a second remote device. The remote device may be a second medical information gateway device 130 or it may be another computing device such as a laptop computer, desktop computer, a tablet computer or a smart phone. In addition to the steps (or in place of some of them) described above with reference to FIG. 17, the mobile information gateway device 130 establishes a communication link with the second device available to medical personnel. The mobile information gateway device 130 of the patient collects/captures information and sends that information to the second device. In response, the medical personnel review the information received on the second device then input and sends medical or instructional information to the mobile information gateway device 130. The mobile information gateway device receives the medical or instructional information and presents it on the human interface module 102.)
Balram/Abovitz/Marks do not disclose the following, however, Tsuda, which is directed to a head mounted display system used in the medical field for providing information to a doctor during a medical procedure, teaches and an annotation associated with the healthcare information. ([0085] “In a medical site, the target object is, for example, a body of a 
Balram/Abovitz/Marks teach a system that monitors a user’s environment, determines when an initiation condition has occurred to document at least a portion of a medical interaction, stores the information, and allows a second user to access it, but do not explicitly teach an annotation associated with the healthcare information. Tsuda does teach this. 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Balram/Abovitz/Marks with the teaching of Tsuda, to attach a marker to a particular object, for the purpose of image recognition and processing of medical information (Tsuda [0085]). 

Claim 51 is rejected under 35 U.S.C. 103 as being unpatentable over Balram (US Publication US20150088546A1), in view of Abovitz et al (US Publication 20150016777A1), further in view of Marks (US Publication 20120038637A1, further in view of Malahy (US Publication 20160366084A1) , further in view of Johns et al (US Patent 9305551B1). 

Regarding Claim 51, Balram/Abovitz/Marks does not disclose, the following, but Malahy, which is directed to contextually-oriented messaging, does teach: 
detect a termination condition based at least partly on third data acquired by the one or more environmental sensors ([0072] “CMM 228 may determine that a conversation has 
	Balram/Abovitz/Marks teach a system that uses sensors to monitor an environment and obtain data for analysis. Balram/Abovitz/Marks do not explicitly teach detecting a termination condition via the sensors, but Malahy does teach using a contextual information, such as specific words, to determine when a conversation has ended (e.g., termination condition). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Balram/Abovitz/Marks with the teachings of Malahy to automatically determine that the conversation (encounter) has ended (Malahy [0072]).
Balram/Abovitz/Marks/Malahy do not disclose the following, but Johns, which is directed to a scribe system for recording speech into an audio file, does teach the following: 
terminate documentation of the conversation based on a detected termination condition (Col 6, lines 60-63 teach “When the user has completed speaking, the method 60 includes ending the recording function of the recording device (Step 63). Step 63 of ending the recording function may include pressing a button to end the recording”) 
	Balram/Abovitz/Marks/Malahy teach a system that monitors an environment, collects data via sensors for analysis, and can detect a termination condition based on acquired data.  Balram/Koverzin/Malahy do not explicitly teach that upon detection of a termination condition, documentation of the conversation is terminated.  Johns does teach that documentation (recording) is terminated based on a detected termination condition of a user pressing a button. 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Balram/Abovitz/Marks/Malahy with the teachings of Johns, so that the conversation is completed and the file can be processed . 

Claim 52 is rejected under 35 U.S.C. 103 as being unpatentable over Balram (US Publication 20150088546A1) in view of Abovitz et al (US Publication 20150016777A1), further in view of Marks (US Publication 20120038637A1), further in view of Knierim et al (US Publication 20170227581A1). 

Regarding Claim 52, Balram/Abovitz/Marks disclose the limitations of Claim 1.  Balram further discloses store the second data and the portion of the first data to the healthcare database (at [0112] and [0114]) that information captured by the apparatus may be stored at a backend services server for documentation purposes, but does not explicitly disclose use of a buffer for storing/retrieving; [0037] discloses “The backend service server 108 may include…a database”.   
Balram/Abovitz/Marks do not teach the following, but Knierim, which is directed to detection of a series events which involves storing data in a buffer, does teach: 
store at least a portion of the first data in a buffer ([0017] “the data about the waveform 100 may have already been stored in the acquisition memory, which is set to operate as a circular buffer”); 
retrieve the portion of the first data from the in response to detecting the initiation condition ([0017] “Embodiments of the invention, however, size the circular buffer to continue storing data during the timeout period without overwriting the desired pre-trigger data, then after the trigger point is established, effectively “retrieve” the information previously stored in the acquisition buffer that would have been overwritten had the circular buffer size not been increased”).

	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Balram/Abovitz/Marks with the teachings of Knierim, to store data in a buffer and retrieve it in response to an initiation condition, as a way of determining which data from the buffer needs to be saved (e.g., is of interest/importance) (Knierim [0017]).  

Claims 25, 26, 28-30, 32, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Balram (US Publication 20150088546A1) in view of Ballard (US20150156028A1), further in view of in view of Abovitz et al (US Publication 20150016777A1), further in view of Marks (US Publication 20120038637A1), further in view of Koverzin (US Publication 20100286490A1). 

Regarding Claim 25, Balram discloses: 
an outward-facing imaging system ([0051] discloses “The camera 308 may be an image capture device. The camera 308 is preferably forward facing having a field of view similar to the user's perspective when wearing the human interface module 102 (e.g., glasses)” configured to image an environment of a user ([0128] discloses “The mobile information gateway device 130 can be used by the patient to capture images of areas of their skin”; one’s own skin would be in their environment); a head-mounted display (See Figure 2; [0045] discloses “In this embodiment, the wearable human interface module 102 has the form of eyeglasses”) configured to present virtual content to the user ([0045] discloses the image delivery and display mechanism 302 may include a substrate 202 (e.g., a lens, or diffractive elements) and a projection system (not shown—See description of 302 below) for projecting information onto the substrate 202; [0085] discloses “Examples of the presentation of information related to a particular customer by the human interface module 102 transparently overlaid upon a field of view are described in more detail below in FIGS. 15A-15E”, see also Figs 15A-15E); ; and a hardware processor ([0045] discloses “the processor is a hardware processor”) programmed to: monitor objects in a user’s environment ([0117] discloses “the mobile information gateway device 130 can monitor how procedures are being performed and provide immediate feedback to the medical personnel regarding performance of all required steps, identification of the proper use and order of use of drugs, identification of the proper medical tools for the situation” e.g., monitoring of objects in their environment) via data received from the outward-facing imaging system; (mobile information gateway device is disclosed in [0051] to be “preferably forward facing having a field of view similar to the user's perspective”; camera is “capable of capturing images”, e.g., data); 
determine objects in the user’s field of view as perceived through the head-mounted display ([0097] FIGS. 15A-15E are graphic representations of a field of view of an area through a substrate 202 of the human interface module 102 with information overlaid upon the substrate 202; [0103] “FIG. 15E is used to illustrate that the system of the present invention may be used to identify any number of customers” in which case “identify customers” is equivalent of “determine objects” in a field of view; see Fig. 15E);  
communicate the first information to the second wearable device ([0125] discloses both patient and medical personnel are wearing a device; and “the patient is wearing the mobile information gateway device 130 and it is used for communication with medical personnel at a remote location… The mobile information gateway device 130 and sends information to the medical personnel. That information can be images, audio, video, vital signs, etc.”; 
present the virtual content received from the second wearable device to the user via the head-mounted display ([0125] discloses “the medical personnel can merely type or input instructions and they are treated as text and displayed to the patient using the mobile information gateway device 130.”)
Balram does not explicitly disclose the following. Ballard, which is directed to systems and methods of sharing information among different users with augmented reality wearable devices, does teach:  detect a triggering event for a sharing session with a second wearable device ([0148] teaches that when individual wearing the wearable device looks at a menu item on display for period of time that exceeds a predetermined threshold, the processing device causes an associated action to be performed. See Fig 7A; user looks at menu item “SHARE” 703 for prolonged period of time (e.g. trigger). In response, user’s current field of view is shared with other users with wearable devices, 
Balram teaches a system that involves using a head-mounted display to present content to a user, environmental sensors to obtain data associated with the user’s environment, a processor that monitors the user’s environment, detects an initiation condition, documents at least a portion of a medical interaction between the user of the head-mounted display and a patient, analyzes the data to extract relevant information, and initiate storage of the relevant information to a healthcare database system. Balram does not teach detection of a triggering event for a sharing session with a second wearable device, but Ballard does teach this. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify Balram with the teachings of Ballard to require a triggering event for a sharing session with a second wearable device, so that a user may keep their information private and only allow designated individuals to access it (Ballard [0335]). 
Balram and Ballard do not disclose the following, but Abovitz, which is directed to a method and system for facilitating surgery using a head-mounted augmented reality system, does teach:
wherein the sharing session comprises sharing at least first information associated with the world map and a first physical object in the user’s field of view with a second wearable device, wherein the first information is outside of a field of view of the second wearable device ([0025] “uploading a set of data associated with a physical environment of a first user to a virtual world model residing in a cloud server, updating the virtual world model based on the uploaded data, transmitting a piece of the virtual world model associated with the physical environment of the first user to a second user located at a different location than the first user, and displaying, at a user device of the second user, a virtual copy of the physical environment of the first user based on the transmitted piece of the virtual world model”;  [0557] teaches “a first user of an AR system in London may want to conference in with a second user of the AR system currently located in New York. The passable world model may enable the first user to pass on a piece of the passable world that constitutes the current physical surroundings of the first user to the second user, and similarly pass on a piece of the passable world that constitutes an avatar of the second user such that the second user appears to be in the same room as the first user in London. In other words, the passable world allows the first user to transmit information about the room to the second user”);  
receive virtual content from the second wearable device wherein the virtual content comprises second information associated with a second physical object which is outside of the user’s field of view ([0557] teaches “a first user of an AR system in London may want to conference in with a second user of the AR system currently located in New York. The passable world model may enable the first user to pass on a piece of the passable world that constitutes the current physical surroundings of the first user to the second user, and similarly pass on a piece of the passable world that constitutes an avatar of the second user such that the second user appears to be in the same room as the first user in London. In other words, the passable world allows the first user to transmit information about the room to the second user. Thus, both 
access a world map comprising information associated with the user’s physical
location (([0017] “a method of rendering virtual content to a user is disclosed. The method comprises detecting a location of a user, retrieving a set of data associated with a part of a virtual world model that corresponds to the detected location of the user, wherein the virtual world model comprises data associated with a set of map points of the real world”)
Balram/Ballard teach a system consisting of an outward-facing imaging system, a headmounted display to present content to a user, and a processor configured to monitor objects in a user’s environment via data received from the imaging system, determine objects in the user’s field of view, detect a triggering event for a sharing session with a second wearable 
Therefore, it would have been obvious at the effective filing date, to modify the system of Balram/Ballard with the teaching of Abovitz, to allow first and second users to engage in sharing sessions and share/receive information associated with an object that is outside of each user’s field of view and to access a world map comprising information associated with the user’s physical location, with the motivation of enabling two users in different locations to transmit a piece of the virtual world associated with their respective physical environments to each other (Abovitz [0025]); and to obtain geometric and semantic information to share a particular scene to other users and recreate the scene for other users in a different location (Abovitz [0296]).  
Balram/Ballard/Abovitz do not disclose the following, but Koverzin, which is directed to a system and method of monitoring a patient that can utilize verbal triggering events, does teach the following:  wherein the triggering event comprises verbal statements indicative of a patient’s health condition ([0025] teaches “The detection of the trigger event can include receiving a verbal response from the subject in digital form, performing speech recognition on the verbal response in digital form to generate text and determining from the text that the response indicates that the subject is experiencing an emergency. The trigger event may be a keyword spoken by the client”; [0110] “in the background the system can be in a trigger detection mode. The system can be constantly listening for a keyword”; [0080] “the control 
Balram/Ballard/Abovitz teach a system that utilizes head-mounted displays capable of monitoring a user’s environment, detecting a triggering event to initiate a sharing session with another device, accesses a world map comprising information associated with the user’s physical location, and communicates information between devices.  Balram/Ballard/Abovitz do not explicitly teach that the triggering event is comprised of verbal statements indicative of a patient’s health condition.  Koverzin does teach a system that is able to recognize a keyword spoken by a patient that indicates a health condition, and use this event as a trigger event.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify Balram/Ballard/Abovitz with the teachings of Koverzin, so that upon detection of the trigger event, the computer can generate the appropriate response/reaction (Koverzin [0019]). 
Balram/Ballard/Abovitz/Koverzin do not explicitly disclose the following, but Marks, which is directed to providing a 3D interactive environment using a depth sensing device, does teach the following: 
the information comprising information for simulating three-dimensional
imagery associated with one or more physical or virtual objects using multiple depth
planes ([0046] “Referring back to FIG. 2, depth values are obtained for each pixel comprising the scene, in operation 208. In addition to two-dimensional data capture, a depth camera also captures depth values for the scene. As discussed above, the depth camera captures the x and y components of a scene using RGB values for each pixel in the scene. However, the depth 
Balram/Ballard/Abovitz/Koverzin teach a system that involves using a head-mounted display to present content to a user, environmental sensors to obtain data associated with the user’s environment, a processor that monitors the user’s environment, detects an initiation condition, documents at least a portion of a medical interaction between the user of the head-mounted display and a patient, analyzes the data to extract relevant information, accessing a world map comprising information associated with a user’s physical location, storing in the world map location and depth information associated with physical/virtual objects displayed on the head mounted display in a user’s environment during a medical interaction, initiating storage of the relevant information and world map to a healthcare database system, and allowing a second user to access relevant medical information and the world map from the healthcare database system. Balram/Ballard/Abovitz/Koverzin do not explicitly teach that the information comprises information for simulating 3D imagery associated with the one or more physical or virtual objects using multiple depth planes, but Marks does teach this. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Balram/Ballard/Abovitz/Koverzin with the teachings of Marks, to incorporate depth information comprising information for simulating 

Regarding Claim 26, Balram/Ballard/Abovitz/Koverzin/Marks disclose the limitations of Claim 25. Balram further discloses receive an annotation associated with the first physical object in the user’s field of view via the first wearable device ([0099] discloses “The human interface module 102, in particular the image delivery and display mechanism 302, projects a call out 1508 (e.g. annotation; see triangle annotation in Fig. 15A) onto the substrate 202. FIG. 15A illustrates this projected information about an identified customer 1506 (e.g. object in user’s field of view) with dashed lines to indicate that is not part of the background scene that includes the customers 1504, 1506”, wherein to communicate the first information to the second wearable device, the hardware processor is programmed to communicate the annotation and an image of the first object to the second wearable device ([0121] discloses communication of information from first device to second device: “For example, retrieved information of the patient is overlaid on the field of view by the first mobile information gateway device for the patient while the same information is overlaid on the second field of view by the second mobile information gateway device for the medical personnel.” 

Regarding Claim 28, Balram/Ballard/Abovitz/Koverzin/Marks disclose the limitations of Claims 25 and 26. Balram further discloses document at least a portion of the interaction between the user and the patient using at least one of the outward-facing imaging system or a microphone ([0116] discloses an interaction between medical personnel and a patient, including documenting an interaction via camera: “if the medical personnel is wearing ; identify relevant medical information from the interaction ([0110] discloses “the mobile information gateway device 130 may be used as a tool to assist in immediate triage and assess the patient's physical condition. In some embodiments, the human interface module 102 may also include inputs to receive signals from various medical tools and devices so that the mobile information gateway device 130 captures other information such as vital signs, infrared images, ultrasonic images etc. Once the information has been processed, it can be sent back to the mobile information gateway device 130 so that it can be used in diagnosis” (second data acquired and analyzed for diagnosis); and update a medical record of the patient with the relevant medical information (see [0115] for description of capturing medical information during a patient-physician encounter; “For example, the patient may be at a doctor's office merely for a standard annual physical… Additionally or alternatively, medical imagery data may be provided in block 1306 such as ultrasounds, x-ray, MRI images, etc. The method 1300 continues by storing 1308 the information that was captured by the human interface module 102 as well as the information that was sent back for presentation by the human interface module 102 at the backend service server 108 (or other location) as a record of the interaction with the patient”).

Regarding Claim 29, Balram/Ballard/Abovitz/Koverzin/Marks disclose the limitations of Claim 25.  Claim 29 contains the same or substantially similar limitations as Claim 25, and the discussion above with respect to Claim 25 is equally applicable to Claim 29. 

Regarding Claim 30, Balram/Ballard/Abovitz/Koverzin/Marks disclose the limitations of Claim 25. Balram further discloses receiving an annotation associated with the first physical object in the user’s field of view via the first wearable device ([0099] discloses “The human interface module 102, in particular the image delivery and display mechanism 302, projects a call out 1508 (e.g. annotation; see triangle annotation in Fig. 15A) onto the substrate 202. FIG. 15A illustrates this projected information about an identified customer 1506 (e.g. object in user’s field of view) with dashed lines to indicate that is not part of the background scene that includes the customers 1504, 1506”, wherein communicating the first information to the second wearable device comprises communicating the annotation and an image of the first object to the second wearable device ([0121] discloses communication of information from first device to second device: “For example, retrieved information of the patient is overlaid on the field of view by the first mobile information gateway device for the patient while the same information is overlaid on the second field of view by the second mobile information gateway device for the medical personnel.” 

Regarding Claim 32, Balram/Ballard/Abovitz/Koverzin/Marks disclose the limitations of Claim 29. Balram further discloses documenting the interaction between the user and the patient using at least one of the outward-facing imaging system or a microphone ([0116] discloses an interaction between medical personnel and a patient, including documenting an interaction via camera: “if the medical personnel is wearing the mobile information gateway device 130 including a human interface module 102, and meeting with the patient, the human interface module 102 can capture additional information about the patient… “images of the patient may be captured and analyzed to determine physical signs of injury, symptoms of diseases, or other indications of other medical conditions. The image of the patient can be 
identifying relevant medical information from the interaction ([0110] discloses “the mobile information gateway device 130 may be used as a tool to assist in immediate triage and assess the patient's physical condition. In some embodiments, the human interface module 102 may also include inputs to receive signals from various medical tools and devices so that the mobile information gateway device 130 captures other information such as vital signs, infrared images, ultrasonic images etc. Once the information has been processed, it can be sent back to the mobile information gateway device 130 so that it can be used in diagnosis” (second data acquired and analyzed for diagnosis); and updating a medical record of the patient with the relevant medical information (see [0115] for description of capturing medical information during a patient-physician encounter; “For example, the patient may be at a doctor's office merely for a standard annual physical… Additionally or alternatively, medical imagery data may be provided in block 1306 such as ultrasounds, x-ray, MRI images, etc. The method 1300 continues by storing 1308 the information that was captured by the human interface module 102 as well as the information that was sent back for presentation by the human interface module 102 at the backend service server 108 (or other location) as a record of the interaction with the patient”.)

Regarding Claim 33, Balram/Ballard/Abovitz/Koverzin/Marks disclose the limitations of Claim 29. Balram further discloses verifying an access privilege of the second wearable device ([0088] discloses “The method 1000 continues by verifying the identity and authenticating 1006 the customer” in which the customer and teller are both wearing human interface modules; authenticating is equivalent to determining access privilege as it must be performed before sharing of customer data can occur); and sharing at least a portion of the first information to which the access privilege of the second wearable device is sufficient  “The customer data is then retrieved 1022 and sent to the first human interface module 102 a of the teller and presented for use by the teller”; see also Figure 10 showing authentication step appears before data is shared with teller).

Claims 27 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Balram (US Publication 20150088546A1) in view of Ballard (US20150156028A1), further in view of Koverzin (US Publication 20100286490A1) and further in view of Chopra et. al (WO Publication WO2018067515A1).

Regarding Claim 27, Balram/Ballard/Abovitz/Koverzin/Marks do not disclose the following, but Chopra, which is directed to an enhanced reality guidance system and method using sensors and audio visual data to cross-correlate information during medical procedures does teach the annotation comprises one or more virtual flags placed on a portion of a patient’s body part ([0011] teaches “The system has one or more fiducial markers placed on a patient body”), wherein the one or more virtual flags indicate an orientation of the portion of the patient’s body part ([0087] teaches “The fiducials help correlate the external structures with the position and orientation of the internal organs”). 
Balram/Abovitz/Marks teach a system that monitors a user’s environment, determines when an initiation condition has occurred to start a sharing session, and receives an annotation associated with a physical object in the user’s field of view, but do not explicitly teach that the annotation comprises virtual flags placed on a portion of a patient’s body to indicate an orientation of the portion of the patient’s body.  Chopra does teach this. 
	Therefore, It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Balram/Ballard/Abovitz/Koverzin/Marks 
	
Regarding Claim 31, Balram/Ballard/Abovitz/Koverzin/Marks do not disclose the following, but Chopra, which is directed to an enhanced reality guidance system and method using sensors and audio visual data to cross-correlate information during medical procedures, does teach the annotation comprises one or more virtual flags placed on a portion of a patient’s body part ([0011] teaches “The system has one or more fiducial markers placed on a patient body”), wherein the one or more virtual flags indicate an orientation of the portion of the patient’s body part ([0087] teaches “The fiducials help correlate the external structures with the position and orientation of the internal organs”), an orientation of a camera that captured the image, or contextual information associated with the image or the portion of the patient’s body part.
Balram/Ballard/Abovitz/Koverzin/Marks teach a system that monitors a user’s environment, determines when an initiation condition has occurred to start a sharing session, and receives an annotation associated with a physical object in the user’s field of view, but do not explicitly teach that the annotation comprises virtual flags placed on a portion of a patient’s body to indicate an orientation of the portion of the patient’s body.  Chopra does teach this. 
Therefore, It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Balram/Ballard/Abovitz/Koverzin/Marks with the teachings of Chopra to combine various kinds of medical data to produce a new visual reality for a surgeon or health care provider (Chopra [003]). 

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Balram (US Publication 20150088546A1) in view of Ballard (US20150156028A1) further in view of Koverzin (US Publication 20100286490A1) and further in view of Grushka et al (US Patent 7395215B2). 

Regarding Claims 34, Balram/Ballard/Abovitz/Koverzin/Marks disclose the limitations of Claim 29. Balram further discloses medical information being shared between the first wearable device and the second wearable device ([0110] discloses “That first mobile information gateway device 130 can be communicatively coupled to a second mobile information gateway device 130 used by a physician or nurse to triage and diagnose the patient's condition. Once the patient's identity has been established and authentication has been performed, relevant information can then be sent to the second mobile information gateway device 130”). 
Balram/Ballard/Abovitz/Koverzin/Marks do not explicitly disclose the following, however, Grushka, which is directed to a portable health information package that a person can carry with him that contains all of his health data, does teach the access privilege is managed by a patient (Abstract teaches “The owner has absolute control on the availability, completeness, accuracy, integrity, privacy, confidentiality, security, backups and access to his health data that are stored on the package”). 
Balram/Abovitz/Marks teach a system that monitors a user’s environment, determines when an initiation condition has occurred to document at least a portion of a medical interaction, stores the information, but do not explicitly teach that the access privilege of the second wearable device is configured by the patient.  Grushka does teach this. 
Therefore, it would have been obvious at the effective filing date, to modify the combined teachings of Balram/Ballard/Abovitz/Koverzin/Marks with the teachings of Grushka, to protect privacy, confidentiality, and access control to patient information in medical records (Grushka, Col 6 Lines 30-32).  

Response to Applicant’s Remarks/Arguments
Please note: All references to Applicant’s response refer to page numbers as printed. 

112(a) Rejections
	The 112(a) rejection of Claims 1-24 is withdrawn in light of Applicant’s amendment. 

101 Rejections
	Applicant’s arguments have been fully considered but are not persuasive.    
	On page 11, Applicant summarizes rejections of FOA and argues that excluding recitations of non-human activity, such as the environmental sensors, is improper.  As shown above in the 101 section, the sensors and HMD have been identified and evaluated as additional elements and are not part of the abstract idea.  Therefore, this argument is not persuasive. 
	On page 12, Applicant argues that Claim 1 recites steps that require actions that cannot be performed in the mind and has identified specific components of the claim language that Applicant asserts cannot be performed in the mind.  This argument is moot as the 101 rejection section has been updated to only include Methods of Organizing Human Activity.  Applicant reiterates that “Such steps are not practically performed in the human mind, at least because they involve the operation of an environmental sensor that is outside of the human mind.” As shown above in 101 section, environmental sensors are considered to be an additional element that are well understood, routine and conventional, and are not part of the abstract idea itself. Please see updated 101 section for full analysis of amended Claim language.  
At bottom of page 12, Applicant argues that the steps of Claim 1 are integrated into a practical application because Claim 1 recites specific steps for automatically initiating storage of medical information obtained from a sensor into a healthcare database system, which provide a specific improvement over medical records systems so that medical information that may easily 
Regarding integration into a practical application, Examiner prospectively notes that the final limitation of Claim 1 recites “allow a second user to access the relevant medial information and the world map from the healthcare database system”, which is not the same as actually displaying the information to a second user.  
	Next, on page 13, Applicant asserts, “Claim 1 recites specific steps for associating one or more physical or virtual objects that may be present in a user's environment during a medical interaction with a world map. Additionally, the steps provide a specific improvement over current medical records systems in that an examination record may include information associated with a user's interactions within the user's physical space as represented by the world map” and cites to [0241] of specification. Applicant further asserts “These provide a specific improvement over medical records systems, for example, so that a second user can more accurately perceive a medical interaction”. However, [0241] discloses a possible specific use of the claimed invention, but does not actually disclose problems with current technologies in this field or explain how the claimed invention provides an improvement to existing technologies. 
	Claim 15 contains substantially similar limitations as Claim 1, and the discussions above with respect to Claim 1 are equally applicable to Claim 15. 
	On page 14, Applicant asserts that Independent Claims 25 and 29 specifically recite steps directed to operation of a wearable device.  Applicant has presented limitations with emphasized portions and argues that “These provide a specific improvement over medical records systems, for example, so that a second user can more accurately perceive a medical interaction”.  Examiner respectfully disagrees; please see 101 section above for full 101 
	Next, on page 14, Applicant argues that the steps of Claims 25 and 29 are integrated into a practical application.  Applicant refers to Claim 25, which recites specific steps for facilitating interaction between two wearable devices, and asserts “the steps provide a specific improvement over medical records systems, for example, so that a second user can more accurately perceive a medical interaction. For example, by the use of a world map, a second user can interact with a replication of the same 3D environment that the medical interaction took or is simultaneously taking place. This may allow, in one example, a medical student to gain interactive experience with medical care through a wearable device without having to be physically present during a medical interaction”.  However, Applicant has not provided a citation to specification as originally filed to provide disclose of technological problems with existing medical records systems and how the claimed invention provides a solution or improvement to those problems.  As such, this argument is unpersuasive.  
	At bottom of page 14/top of page 15, Applicant argues that FOA has not clearly and specifically explained why claims 51-52 are ineligible.  Any asserted deficiencies have been addressed in the current rejection.  
	For the reasons outlined above, the 101 Rejection is maintained.  

103 Rejections
Applicant’s arguments with respect to independent claim(s) 1, 15, 25 and 29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Amendments to claims have necessitated new grounds of rejection.  
	Regarding Dependent Claims 2-14, 16-24, 26-28, 30-34, 51-52, Applicant submits that each claim is separately patentable at least in view of each Claim’s dependency from a 

CONCLUSION
	
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE-MARIE K ALDERSON whose telephone number is (571)272-3370.  The examiner can normally be reached on Mon-Fri 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham, can be reached on 571-272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	





/A. K. A./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JONATHAN DURANT/Primary Examiner, Art Unit 3626